Citation Nr: 0033561	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  90-51 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for postoperative 
varicose veins, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Gail Johnson, Accredited VA 
Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jacqueline Connolly Jevtich


INTRODUCTION

The veteran had active service from July 1965 to July 1967.

This case is before the Board of Veterans' Appeals (Board) of 
VA on appeal from a February 1989 rating decision by the St. 
Petersburg, Florida Regional Office (RO) which denied an 
increased rating for service-connected varicose veins, 
service connection for an acquired psychiatric disorder, and 
a total disability rating for compensation based on 
individual unemployability.  The veteran timely appealed 
these issues to the Board.  In January 1990, a personal 
hearing was held at the RO before a hearing officer.  In 
March 1991, this case was remanded by letter to the RO for 
the veteran to be scheduled for a personal hearing at the RO 
before a Veterans Law Judge (formerly known as a Member of 
the Board).  Thereafter, the veteran indicated that he wanted 
a hearing to be held before a hearing officer instead of 
before a Veterans Law Judge.  In August 1991, this hearing 
was held.  In July 1992, the Board remanded all three issues 
to the RO for further action.

Thereafter, the veteran indicated that he did want a personal 
hearing to be held before a Veterans Law Judge at the RO.  In 
September 1996, this hearing was held at the RO before the 
undersigned Veterans Law Judge.  In a subsequent April 1997 
decision, the Board denied service connection for an acquired 
psychiatric disorder and remanded the other two issues to the 
RO for further action.  

In a September 1997 rating decision, the denial of the two 
issues on appeal was confirmed and continued.  In addition, 
service connection was denied for a hip disability, a back 
disability, and for peripheral neuropathy as due to Agent 
Orange exposure.  In September 1997, a notice of disagreement 
was received as to the three new issues and in October 1997, 
a statement of the case was issued.  However, since a 
substantive appeal was never received, none of those issues 
is in appellate status and before the Board.  

In April 1998, the Board remanded this case again because the 
regulations governing disability ratings for varicose veins 
had been amended.  Thereafter, the prior denial of the two 
issues in appellate status was confirmed and continued and 
the veteran was issued a supplemental statement of the case 
containing the amended regulations.

In a September 2000 rating decision, service connection for 
post-traumatic stress disorder (PTSD), arthritis, and obesity 
was denied.  In September 2000, the veteran was notified of 
his procedural and appellate rights.  Since a notice of 
disagreement has not been received as to any of these issues, 
none of these issues is in appellate status.  

The Board notes that the veteran has raised the issues of 
service connection for a skin disorder due to Agent Orange 
exposure, service connection for blood poisoning, and service 
connection for penis/testicle disability to include 
impotency.  The Board refers these issues to the RO for 
appropriate action.  

The only two issues in appellate status are listed on the 
front page of this decision.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, the medical evidence showed 
that the veteran's bilateral varicose veins were manifested 
primarily by varicosities above and below the knees, 
occasional edema, diffuse pigmentation of the lower 
extremities in keeping with hyperpigmentation associated with 
chronic venous insufficiency, occasional numbness of the 
toes, and intermittent cramping of the lower extremities; 
however, involvement of deep circulation was not demonstrated 
on Trendelenburg's and Perthe's tests.  

2.  Since January 12, 1998, the medical evidence showed that 
the veteran's bilateral varicose veins were productive of 
minimal pitting edema in the pretibial area in both lower 
extremities, intermittent edema which was not completely 
relieved by elevating the lower extremities, pigmentation 
changes, complaints of intermittent ulceration; however, 
there was no objective evidence of persistent edema or 
subcutaneous induration, eczema, and persistent ulceration.

3.  The application of the revised rating criteria under 
Diagnostic Code 7120 is more favorable to the veteran in this 
case.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for bilateral varicose veins, prior to January 12, 
1998, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Code 7120 (effective prior to January 12, 
1998).  

2.  A 40 percent schedular rating, but no more, is warranted 
for varicose veins of the left leg effective January 12, 
1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Code 7120 (effective as of January 12, 1998).  

3  A 40 percent schedular rating, but no more, is warranted 
for varicose veins of the right leg effective January 12, 
1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Code 7120 (effective as of January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran was granted service connection for 
bilateral varicose veins in a January 1968 rating decision 
and was assigned a noncompensable rating.  In a February 1969 
rating decision, the disability rating was increased to 10 
percent effective December 1968.  In an April 1977 rating 
decision, the disability rating was increased to 50 percent 
effective February 1977.  

In December 1988, the veteran filed a claim for an increased 
rating and for a total disability rating for compensation 
based on individual unemployability.  In a February 1989 
rating decision, in pertinent part, the RO denied an 
increased rating for service-connected bilateral varicose 
veins and denied a total disability rating for compensation 
based on individual unemployability.  The veteran appealed 
this determination to the Board.  In January 1990, the 
veteran testified before a hearing officer at the RO.  At 
that time, the veteran asserted that he had constant pain in 
his legs as well as cramping and swelling.  He related that 
he wore surgical stockings which extended all the way up to 
his crotch area.  The veteran asserted that his physicians 
had told him to keep his legs elevated as often as possible.  
He indicated that he was told that there was nothing more 
that they could do for him since he had already undergone 
vein stripping.  He related that due to his various symptoms, 
he had been unable to exercise and had gained a lot of 
weight.  The veteran indicated that he was last employed in 
the construction arena and was unable to continue working 
because his varicose veins caused him to fall and to be 
unable to climb.  He asserted that his legs caused such 
severe physical restrictions, that he was completely unable 
to be employed in any area of employment.  He related that he 
was only able to stand for, at most, 3 hours, and also could 
not sit for extended periods of time.  

The veteran received treatment from VA from October 1989 to 
February 1990.  Although the treatment was rendered for other 
medical problems, physical examination revealed that the 
veteran had some swelling of the legs, particularly on the 
left, with phlebitis resolving and varicosities treated in 
the past treated by stripping.  

In August 1991, the veteran testified at another hearing at 
the RO before a hearing officer.  At that time, the veteran 
related that his bilateral varicose veins had increased in 
severity and were more painful.  The veteran related that he 
was unable to participate in any physically demanding 
activities and had spent most of each day lying down.  The 
veteran otherwise testified to the same contentions as he had 
during his last personal hearing.  

In July 1992, the Board remanded the veteran's case to the 
RO.  

In September 1992, the veteran was afforded a VA Special 
Peripheral Vascular Examination.  At that time, he complained 
of swelling of his legs and indicated that occasionally, a 
vein would rupture.  He related that he wore support 
stockings and that he had pain in his groin area.  
Examination of his peripheral vessels revealed no carotid 
bruit and that the carotid, femoral, and pedal pulses were 
readily palpable.  There were varicose veins present in both 
legs and there were nests of varicosities in the back of both 
calves and also on the anterior aspect of both upper legs, 
especially in the upper thighs.  Examination of his 
extremities did not reveal any evidence of induration or any 
previous ulcerations.  The scars from previous stripping were 
barely detectable.  There was no evidence of cyanosis of the 
feet in either the elevated or dependent positions.  His 
blood pressure was 136/88; there were normal arterial 
pulsations; skin appearance was normal; skin temperature was 
normal to touch; the veteran reported occasional numbness in 
the toes; and there was no cardiac involvement.  The 
diagnosis was varicosities of both legs.  

VA outpatient records dated in May 1993 show that the veteran 
had a small area of mild superficial phlebitis in the left 
leg with local heat, now subsiding.  In September 1993, the 
veteran complained of localized calf tenderness.  The 
impression was probable superficial phlebitis/recurrent 
phlebitis.  In addition, it was noted that the veteran had 
prominent varicose veins of both legs and on the base of his 
penis.  Shortly thereafter, the veteran was treated for 
chronic venous insufficiency.  He was advised to lose weight 
as his weight had increased to 290 pounds.  

In September 1996, the veteran testified at a personal 
hearing at the RO before the undersigned Veterans Law Judge.  
The veteran related that his bilateral varicose veins caused 
him constant pain and that his legs were weak.  He indicated 
that the pain was located on the back of his thighs and in 
the groin area.  He also reported swelling.  He related that 
is was unable to stand or sit for extended periods.  The 
veteran indicated that he kept his legs elevated as much as 
possible.  He indicated that in the past, he had had 
ulcerations on his legs, but he did not have any such 
ulcerations currently.  He also indicated that his 
varicosities extended from his ankle to his crotch area.  The 
veteran related that he last worked full time in the early 
1970's.  He asserted that after that, he could no longer hold 
down a job.  He related that he had pain and tremendous 
swelling in his ankle and legs and his work went downhill and 
he was terminated.  He indicated that he could not perform 
construction work any longer due to his physical limitations.  
Thereafter, the veteran related that he attempted to perform 
a variety of part-time jobs to include as a doorman and in 
remodeling, but by the mid 1970's, he indicated that he was 
unable to work any longer at all.  In the mid 1980's, he 
related that he attempted to enter a vocational 
rehabilitation program through VA, but did not complete the 
program.  

Thereafter, in April 1997, the Board remanded this case again 
to the RO.  

In July 1997, the veteran was afforded a VA Arteries/Veins 
Examination.  At that time, it was noted that the veteran had 
been receiving disability payments from the Social Security 
Administration.  The veteran related that he experienced 
nocturnal leg cramps, impotency, and increased pain.  
Physical examination revealed an obese male, weighing 282 
pounds.  His blood pressure was 130/84 and his pulse was 68.  
The posterior tibial and dorsalis pedis pulses were normal 
bilaterally.  There was diffuse pigmentation of the lower 
extremities in keeping with hyperpigmentation associated with 
chronic venous insufficiency.  The feet and lower extremities 
were warm to the touch.  The veteran complained of occasional 
numbness of the toes and intermittent cramping of the lower 
extremities.  Electrocardiogram within the past year was 
noted to be normal as was the veteran's chest x-ray.  The 
veteran had diffuse varicosities of both the upper and lower 
extremities.  The Trendelenburg test was performed to 
determine incompetence.  This testing indicated no 
significant incompetence of the communicating veins of the 
deep venous system.  The Perthe's test was also done which 
showed that there was no incompetence of the deep femoral 
vein.  The diagnoses were bilateral varicose veins without 
evidence of significant incompetence of venous circulation; 
chronic venous insufficiency; noninsulin dependent diabetes 
mellitus; and depression.

In November 1998, the veteran was afforded another VA 
Arteries/Veins Examination.  At that time, the examiner noted 
small varicosities in both the lower extremities diffusely.  
There was a small nontender varicosity on the medial aspect 
of his right thigh and one on the medial aspect of the 
popliteal fossa.  There were numerous varicosities in both 
lower legs, but they were nontender and soft.  The veteran 
pointed out a varicosity that occasionally became tender, but 
on this examination was soft, nontender, and fully 
compressible.  Arterial examination showed 1 to 2+ femoral 
pulses and popliteal pulses bilaterally.  There were normal, 
full, and equal pedal pulses bilaterally.  A 2 second 
capillary refill was noted in both lower extremities.  There 
was no evidence of brawny edema in either lower extremity and 
minimal 0-1+ pitting edema in the pretibial area in both 
lower extremities.  The impression was chronic venous 
insufficiency with bilateral lower extremity varicosities.  
It was noted that the veteran was wearing compression hose 
presently to the level of the knees; however, the veteran 
wanted to be fitted for compression hose extending to his 
waist.  Weight loss was recommended.  

Subsequent treatment records did not provide any new 
information with regard to the veteran's bilateral varicose 
vein disability.  The veteran was primarily treated for his 
multitude of other medical problems.  

As noted above, the veteran is in receipt of disability 
benefits from the Social Security Administration per an 
October 1991 determination.  The Social Security 
Administration determined that the veteran was unable to hold 
any employment due to a variety of disabilities to include 
his bilateral varicose veins.  Included in the records was an 
April 1990 report of a private physician which showed that 
the veteran was seen for leg discomfort secondary to 
peripheral vascular disease and varicose veins.  The veteran 
was advised to use support hose.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

The veteran's bilateral varicose vein disability is rated 
under Diagnostic Code 7120.  The Board notes that since 
February 1977, his disability has been rated as 50 percent 
disabling.  Accordingly, as of February 1997, this 50 percent 
rating may not be reduced because it is protected under 38 
C.F.R. § 3.951.

As a preliminary matter, the Board points out that, during 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4, 
including the rating criteria for evaluating diseases of the 
arteries and veins.  This amendment was made effective as of 
January 12, 1998.  62 Fed. Reg. 65207- 65224 (December 11, 
1997).  Where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating for bilateral varicose veins under both the 
former applicable criteria and the revised applicable 
criteria in the rating schedule, and apply the more favorable 
result, if any.  The August 1999 and March 2000 supplemental 
statements of the case reveal that the RO has evaluated the 
veteran's service-connected bilateral varicose veins under 
the rating criteria in effect prior to and subsequent to 
January 12, 1998; hence, there is no due process bar to the 
Board doing likewise.

As noted, the criteria for rating bilateral varicose veins 
was amended effective January 12, 1998.  In the instant case, 
the veteran's bilateral varicose veins will be evaluated 
under the former criteria up to the effective date of the 
change in regulation.  Thereafter, the veteran's bilateral 
varicose veins will be evaluated under both the former and 
revised criteria, with the version most favorable to the 
veteran applied.  Prior to January 12, 1998, the VA Rating 
Schedule provided that, under Diagnostic Code 7120, a 50 
percent evaluation was warranted when there are bilateral 
varicose veins which are severe, involving the superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, with 
marked distortion and sacculation, and with edema and 
episodes of ulceration, and where there is no involvement 
with deep circulation.  The maximum schedular rating of 60 
percent was provided when there are bilateral varicose veins 
which are pronounced, with the findings of the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests and 
with ulceration and pigmentation.

In this case, with regard to the evidence dated prior to 
January 12, 1998, the Board finds that the 60 percent rating 
criteria was not met.  Although the medical evidence showed 
that the veteran's bilateral varicose veins were manifested 
primarily by varicosities above and below the knees, 
occasional edema, diffuse pigmentation of the lower 
extremities in keeping with hyperpigmentation associated with 
chronic venous insufficiency, occasional numbness of the 
toes, and intermittent cramping of the lower extremities, the 
medical evidence revealed that involvement of deep 
circulation was not demonstrated on Trendelenburg's and 
Perthe's tests.  The July 1997 examination specifically 
included Trendelenburg's and Perthe's tests.  The 
Trendelenburg test indicated no significant incompetence of 
the communicating veins of the deep venous system.  The 
Perthe's test showed that there was no incompetence of the 
deep femoral vein.  The examiner concluded that there was no 
evidence of significant incompetence of venous circulation.  
The medical evidence of record preceding this July 1997 
testing also did not reveal any contrary findings.  There was 
no evidence of secondary involvement of the deep circulation.  

Accordingly, the Board finds that the veteran's bilateral 
varicose veins were properly evaluated as 50 percent 
disabling under the former rating criteria.  

The medical evidence dated as of January 12, 1998 also 
reveals that the rating criteria for a 60 percent rating, 
under the old criteria, is not met because, again, there was 
no evidence of secondary involvement of the deep circulation.  

However, the revised rating criteria provide ratings for 
unilateral involvement.  If more than one extremity is 
involved, each extremity is to be separately evaluated and 
combined, using the bilateral factor if applicable.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (1999).  Asymptomatic 
palpable or visible varicose veins are to be evaluated as 
noncompensable.  Those manifested by intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrant a 
10 percent evaluation.  Varicose veins manifested by 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema, warrant a 20 percent evaluation.  Those manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration are evaluated as 40 percent 
disabling.  A 60 percent evaluation requires persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  A 100 percent evaluation requires 
massive board-like edema with constant pain at rest 
attributable to varicose veins.

A review of the November 1998 examination shows that the 
veteran's bilateral varicose veins of each lower extremity 
should each be rated as 40 percent disabling, but no more.  
The veteran's bilateral varicose veins were productive of 
minimal pitting edema in the pretibial area in both lower 
extremities.  The veteran indicated that his edema is not 
completely relieved by elevating his lower extremities.  
Although pigmentation was not specifically noted on this 
examination, it was noted on recent past examinations.  In 
addition, the veteran's complaints of intermittent ulceration 
have been noted in the past.  However, there was no objective 
evidence of persistent edema or subcutaneous induration, 
eczema, and persistent ulceration.  As such, the criteria for 
a 60 percent rating for varicose veins of each lower 
extremity is not warranted.  

The Board notes that the veteran's combined rating for his 
varicose veins of the left and right lower extremities is 70 
percent.  That is, under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26, the two disabilities combine to 64 percent and 10 
percent of that number is 6.4.  The combined score of 64 plus 
6.4 equals 70.4 which rounds down to 70 percent.  

Thus, the Board further finds that, since the effective date 
of the change in rating criteria, January 12, 1998, the 
veteran's bilateral varicose veins of the right lower 
extremity and of the left lower extremity each warrant a 40 
percent rating, but no higher.  The new rating criteria is 
more favorable to the veteran as his combined rating for both 
disabilities is 70 percent as opposed to the 50 percent 
rating warranted under the old criteria. 

Accordingly, an increased rating is not warranted prior to 
January 12, 1998, but as of that date, separate 40 percent 
ratings, but no more, are warranted for varicose veins of the 
left and right lower extremities, respectively.  


ORDER

A rating in excess of 50 percent for bilateral varicose 
veins, prior to January 12, 1998 is denied. 

A 40 percent rating, but no more, is warranted for varicose 
veins of the left leg effective January 2, 1998, subject to 
the controlling laws and regulations governing monetary 
disbursements. 

A 40 percent schedular rating, but no more, is warranted for 
varicose veins of the right effective January 2, 1998, 
subject to the controlling laws and regulations governing 
monetary disbursements..


REMAND

The Board recognizes that this case has been remanded on 
prior occasions and has been pending for many years.  
However, a review of the record shows that although the 
Board's most recent remand decision requested that a VA 
examiner provide an opinion regarding the industrial 
impairment caused by the veteran's varicose vein 
disabilities, such an opinion was not obtained even though 
the veteran was reexamined.  Accordingly, in order to 
properly adjudicate the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability, the Board finds that the veteran should be 
provided a VA vascular examination and the VA examiner should 
specifically opine as to what limitations, if any, the 
veteran's service-connected varicose vein disabilities place 
on his ability to be employed.  .

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions identified above and 
as set forth below.  

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at VA facilities.

2.  The veteran should be afforded a VA 
vascular examination.  The claims file, 
to include all evidence added pursuant to 
this REMAND, should be made available to 
the examiner prior to the examination.  
All special studies and tests, including 
x-rays, should be undertaken.  The 
examiner should be asked to provide 
detailed findings of the current 
manifestations of the veteran's bilateral 
varicose vein disabilities.  The examiner 
should also give a medical opinion as to 
the limitations, if any, the veteran's 
service-connected varicose vein 
disabilities place on employment.  The 
examiner should give a medical opinion as 
to whether the veteran's service-
connected varicose vein disabilities 
alone preclude employment.

3.  The RO should readjudicate the 
veteran's claim for entitlement to a 
total disability rating for compensation 
based on individual unemployability.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

 

